     Case 2:20-cr-00331-RGK Document 12 Filed 08/04/20 Page 1 of 2 Page ID #:45

                                                                  8/4/2020
 1                                                                     DD



 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                             January 2020 Grand Jury

11   UNITED STATES OF AMERICA,               CR 2:20-cr-00331-RGK

12             Plaintiff,                    I N D I C T M E N T

13             v.                            [18 U.S.C. § 844(i): Arson of a
                                             Building Used in Interstate and
14   MARIO ERNESTO ALVARADO,                 Foreign Commerce and Used in
                                             Activities Affecting Interstate
15             Defendant.                    and Foreign Commerce]
16

17        The Grand Jury charges:
18                              [18 U.S.C. § 844(i)]
19        On or about May 30, 2020, in Los Angeles County, within the
20   Central District of California, defendant MARIO ERNESTO ALVARADO,
21   maliciously damaged and destroyed, by means of fire, buildings used
22   //
23   //
24   //
25

26

27

28
     Case 2:20-cr-00331-RGK Document 12 Filed 08/04/20 Page 2 of 2 Page ID #:46



 1   in interstate and foreign commerce, and used in activities affecting

 2   interstate and foreign commerce, namely, Pizzeria Mozza, located at

 3   641 N. Highland Avenue, Los Angeles, California, and Mozza2Go,

 4   located at 6610 Melrose Avenue, Los Angeles, California.

 5

 6                                              A TRUE BILL
 7

                                                              /S/
 8

 9                                              Foreperson
10
     NICOLA T. HANNA
11   United States Attorney
12

13
     BRANDON D. FOX
14   Assistant United States Attorney
     Chief, Criminal Division
15
     JOANNA M. CURTIS
16   Assistant United States Attorney
     Chief, Violent and Organized
17   Crimes Section
18   BRUCE K. RIORDAN
     Assistant United States Attorney
19   Violent and Organized Crimes
     Section
20

21

22

23

24

25

26

27

28

                                            2
